Citation Nr: 1046273	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for the cause of the Veteran's death.    




REPRESENTATION

Appellant represented by:	Brooks S. McDaniel




WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.  
He died in August 1995.  The appellant is the Veteran's surviving 
spouse.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a determination of the RO dated in February 2008.    

The Board notes that the issues of service connection for lung 
cancer for accrued benefits purposes and death pension have not 
been adjudicated by the RO, although such issues have been listed 
in the Statement of the Case.  

These issues were not addressed in the February 2008 RO 
determination or in the January 1997 rating decision.  
38 U.S.C.A. § 5104(b) provides that in any case where the VA 
denies a benefit, the notice of such decision shall include the 
reasons for the decision and the evidence considered by VA.  

Thus, the issues of service connection for lung cancer for 
accrued benefits purposes and death pension have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction and refers them to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required of her part.  



FINDING OF FACT

The evidence added to the record since the January 1997 rating 
decision is neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim of service 
connection for the cause of the Veteran's death.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim 
of service connection for the cause of the Veteran's death.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


Legal Criteria

Service Connection

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Dependency and indemnity compensation (DIC) is available under 
the provision of 38 U.S.C.A. § 1310(a) to a surviving spouse, 
children, and parents who can establish, among other things, that 
the veteran died from a service-connected disability. 38 U.S.C.A. 
§§ 1310, 1311.  

Service connection for the cause of the veteran's death can be 
established by showing that a service-connected disability was 
either (1) the principal cause of death or (2) a contributory 
cause of death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).

A service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was (1) the immediate or underlying 
cause of death or (2) etiologically- related to the cause of 
death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to 
the principle cause. It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death. It is not 
sufficient to show that it causally shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e). 

Effective on August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) 
to add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  

Specifically, the final rule makes the following changes to 
§ 3.309(e): Removes "Chronic lymphocytic leukemia" and replaces 
it with "All chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia)"; Adds "Parkinson's disease" immediately preceding 
"Acute and subacute peripheral neuropathy";  Adds "Ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina)" immediately following "Hodgkin's 
disease"; and Adds a new Note 3 at the end of § 3.309 which 
reads as follows:  "For purposes of this section, the term 
ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease." 

The final rule is applicable to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.


New and Material Evidence

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


Analysis

In a January 1997 rating decision, the RO denied the claim of 
service connection for the cause of the Veteran's death on the 
basis that there was no evidence relating the cause of the 
Veteran's death, which was lung cancer, to his period of service.  

The RO indicated that the evidence showed that the Veteran 
completed his service in Thailand before defoliants were sprayed 
from November 1963 to February 1965.  The appellant was notified 
of this decision and she did not perfect and appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the January 1997 rating 
decision consisted of the service treatment records, death 
certificate, service personnel file, a letter from the 
Environmental Support Group, a statement from the Veteran, and 
statements from the Veteran's oncologists dated in 1994.  

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In August 
2007, the appellant petitioned to reopen.  

The Board finds the evidence submitted since the January 1997 
rating decision to be new and material.  

At the hearing before the Board in November 2010, the appellant 
testified that a doctor who treated the Veteran told him that his 
lung cancer was due to agent orange exposure.  Since this 
testimony suggests that there may be a causative link between the 
Veteran's lung cancer and the exposure to agent orange while 
serving in Thailand, it presents a reasonable possibility of 
changing the outcome.   

The Board notes that, since the January 1997 rating decision, VA 
has issued VA Fast Letter 09-20 dated May 6, 2009 which provides 
information regarding developing evidence of herbicide exposure 
in claims from veterans with Thailand service during the Vietnam 
Era.   

In conclusion, the Board finds that the evidence received since 
the January 1997 rating decision is new and material, and the 
claim of service connection for the cause of the Veteran's death 
is reopened.  


ORDER

As new and material evidence had been received to reopen the 
claim of service connection for the cause of the Veteran's death, 
the appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  


REMAND

At the hearing before the Board in November 2010, the appellant 
testified that the Veteran had been treated at Roanoke Memorial 
Hospital and Roanoke Rehabilitation Center for lung cancer during 
the last year of his life, beginning in 1994 up to August 1995.  
VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Veterans Claims Assistance Act of 2000 imposes a duty upon VA 
to seek relevant treatment records in all cases.  38 C.F.R. § 
3.159(c)(1)-(3).  VA should make an attempt to obtain such 
records.  

At the hearing before the Board in November 2010, the appellant 
testified that a physician at the Roanoke Memorial Hospital and 
Roanoke Rehabilitation Center told the Veteran that his lung 
cancer was due to agent orange exposure in service.  

The RO should contact the appellant by letter and ask her to 
submit a medical opinion linking the Veteran's lung cancer to 
agent orange exposure in service.  

The appellant should also be asked to provide sufficient 
information, and if necessary authorization, to enable the RO to 
obtain any pertinent non-VA treatment records showing treatment 
of the Veteran's lung cancer.  

The RO should make an attempt to obtain any treatment records 
identified by the appellant.  The appellant also should be 
informed that she may submit evidence to support the claim for 
service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After obtaining the necessary releases 
from the appellant, the RO should take all 
indicated steps to obtain all medical 
records showing the Veteran's treatment for 
lung cancer from Roanoke Memorial Hospital 
and Roanoke Rehabilitation Center from 1994 
to August 1995.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.  

2.  The RO should take appropriate steps to 
contact the appellant and inform her that 
she should submit medical evidence or 
opinion that causally links the Veteran's 
lung cancer to agent orange exposure in 
service.  

The RO should also ask the appellant to 
identify any other non-VA medical treatment 
received by the Veteran for his lung 
cancer.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  Based on 
her response, the RO should obtain legible 
copies of any outstanding clinical records 
and incorporate them into the claims file. 

3.  Following completion of all indicated 
development, the RO should readjudicate the 
reopened claim of service connection for 
the cause of the Veteran's death.  If any 
benefits sought on appeal remains denied, 
the RO should furnish a full responsive 
Supplemental Statement of the Case to the 
Veteran and his agent and afford them with 
a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


